    Case: 2:19-cv-05551-MHW-EPD Doc #: 21 Filed: 05/11/20 Page: 1 of 2 PAGEID #: 101




                             IN THE UNITED STATES DISTRICT COURT
                              FOR THE SOUTHERN DISTRICT OF OHIO
                                       EASTERN DIVISION


    MICHAEL DISABATO, et al.,

                             Plaintiffs,                           Case No. 2:19-cv-2237

           v.                                                      Judge Michael H. Watson

    THE OHIO STATE UNIVERSITY,                                     Chief Magistrate Judge
                                                                   Elizabeth P. Deavers
                             Defendant.


        ORDER ESTABLISHING THE WS OSU QUALIFIED SETTLEMENT FUND AND
                      APPOINTING FUND ADMINISTRATOR

           Having come before this Court upon the Motion to Establish the WS OSU Qualified

    Settlement Fund, this Court has received evidence and information from the Movant that the

    establishment of this Qualified Settlement Fund satisfies the requirements of Treasury Regulation

    Section 1.468-1(c) as:

           a)      It is established to resolve one or more contested or uncontested claims 1 that have

    resulted from an event or series of events giving rise to at least one claim asserting liability; and

           b)      It is established pursuant to the Motion presented to this Court; and

           c)      The assets of the Fund are segregated from other assets of the transferor.

    THEREFORE IT IS HEREBY ORDERED THAT:

           1. The aforementioned WS OSU Qualified Settlement Fund is approved.

           2. ARX Management, LLC (“ARX”) is appointed as Fund Administrator and is hereby



1
 Pursuant to this Court’s April 17, 2020 Order, ECF No. 38, all settling cases were consolidated, with Case
Number 2:19-cv-2237 designated as the lead case. As such, all documents filed under this Case Number
equally apply to Case Numbers: 2:19-cv-1911, 2:19-cv-5418, 2:19-cv-3165, 2:19-4397, 2:19-cv-4624, 2:19-
cv-4634, 2:19-cv-5551, 2:20-cv-1188, 2:19-cv-2429, 2:20-cv-1385, and 2:19-cv-4433 unless stated
otherwise therein.
Case: 2:19-cv-05551-MHW-EPD Doc #: 21 Filed: 05/11/20 Page: 2 of 2 PAGEID #: 102



         granted the authority to conduct any and all activities necessary to administer this

         Qualified Settlement Fund, including but not limited to execution of all qualified

         assignment documents of any resulting structured settlement liability within the

         meaning of Section 130(c) of the Internal Revenue Code.

      3. The Qualified Settlement Fund shall be established at U.S. Bank (“Bank”), a financial

         institution doing business in Minneapolis, MN and Cincinnati, OH according to the

         terms, conditions and restrictions of the Motion and this Order.

      4. Upon final distribution of all monies paid into the Qualified Settlement Fund, the Fund

         Administrator shall take appropriate steps to wind down the Settlement Fund and

         thereafter shall be discharged from any further responsibility with respect to the

         Settlement Fund.

      IT IS SO ORDERED.


                                           /s/ Michael H. Watson
                                           MICHAEL H. WATSON
                                           UNITED STATES DISTRICT JUDGE




                                              2
